DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2012/0327816 to Morrill et al. (hereinafter Morrill).

In regard claim 15, Morrill teaches or discloses a method for determining performance of a communication channel between a first IP block and a second IP block, the method comprising:
each network node or path transmission point may transmit PIP packets to a far-end element via the packet transmission path and the far-end element may receive, calculate performance and store the information for use as a utilization and performance measurement or network performance information. Given each communication path may contain information from its transmission to receive paths, the end-points may exchange and track the measures of the bi-directional path via relaying those measures at either given intervals or any other mechanism so that at least one end of the communication path has both the transmit and receive path utilization and performance measurements);
receiving a plurality of acknowledgement signals at a measurement circuit, the plurality of acknowledgement signals received based on a plurality of data signals injected into the communication channel by the first circuit, and the plurality of data signals are injected based on acknowledgement signals injected into the second side of the communication channel by the second circuit (see paragraphs [0333], [0337], and [0345], that the sender network node buffers its own sent data until it receives acknowledgements (ACKs) for the sent data. The TCP Sliding Window 5002 size is typically determined by whatever is the smallest between the Receive Window and the sender's buffer);
determining a value representative of the performance of the communication channel based, in part, on the received plurality acknowledgement signals (see paragraphs [0111], and [0112], the PIP packets 302 may be formatted to include any information capable of provide information to network nodes to determine network performance information, where the network performance information may include transmission rate, transmission quality, and/or transmission connectivity. Other network performance information, such as communication path utilization, may additionally be determined).


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0195309 to Okuda in view of US Pub. 2015/0334700 to Tsai.

In regard claim 1, Okuda teaches or discloses a circuit (see Fig. 1), comprising:
a data generator configured to generate a first plurality data signals each in response to receiving any acknowledgment signals from a first end of a communication channel (see Figs. 1, 4, and 5, paragraphs [0067], [0068], and [0069], the transmitting device 21 receives a packet from the communication path 26 and uses the packet copier 24 to copy the received packet. When the receiving device 23 receives the packet, the receiving device 23 transmits an ACK message from which the receiving device 23 has received the packet. For example, an ACK #4 is transmitted to the intermediate communication path 27b. In this case, the ACK #4 indicates that packets #1 to #3 have already been received by the receiving device 23);
a first selection circuit configured to receive the first plurality of data signals and a second plurality of data signals from a first IP block and configured to selectively input the first plurality of data signals or the second plurality of data signals into the first end of the the packet receiver 61 receives packets from the plurality of intermediate line interfaces 34. In addition, the packet receiver 61 adds, to the packets, information that indicates the intermediate line interfaces from which the packet receiver 61 has received the packets);
a validity detector configured to generate the first plurality of acknowledgment signals in response to receiving any data signals from a second end of the communication channel (see paragraphs [0021], [0074], [0087], [0088], [0151], [0153], [0154], and [0155], a packet transmitter that generates reception-acknowledgement information indicating that the packet receiver receives a packet when the packet receiver receives the packet over one of the paths. The reception-acknowledgement information generator 65 generates reception-acknowledgement information based on the sequence numbers extra cted by the sequence number extractor 63).
Okuda may not explicitly teach or disclose a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel.
However, Tsai teach or disclose a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel (see Fig. 2, paragraphs [0034], [0036], and [0038], after the transceiver 203 receives the first ACK command carried in the downlink signal 204 from the base station 4, the processor 201 can terminate transmitting the second radio data frame via the transceiver 203 when the ACK command indicates the ACK response. The transceiver 203 receives the second ACK command carried in the downlink signal 204 from the base station 4, and the processor 201 terminates transmitting the fourth radio data frame via the transceiver 203 when the second ACK command indicates the ACK response).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a packet communication system of Okuda by including a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel suggested by Tsai. This modification would provide to reduce the power consumption and signal interference read on paragraph [0011].

In regard claim 7, Okuda teaches or discloses the circuit of claim 1, wherein the first selection circuit comprises a multiplexer configured to inject the first plurality of data signals or the second plurality of data signals into the communication channel (see Figs. 8, 24, and 28, paragraphs [0062], [0063], [0074], [0087], [0088], [0109], and [0111]).

In regard claim 8, Okuda teaches or discloses the circuit of claim 1, wherein the second selection circuit comprises a multiplexer configured to inject the first plurality of acknowledgment signals or the second plurality of acknowledgment signals into the .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of  Tsai as applied to claim above, and further in view of Morrill.

In regard claim 9, Okuda and Tsai may not explicitly teach or disclose the circuit of claim 1, wherein the communication channel is an asynchronous channel.
However, Morrill teaches or discloses the communication channel is an asynchronous channel (see paragraphs [0010], [0116], and [0347]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a packet communication system of Okuda and handheld device, base station and transmission control method of Tsai by including the communication channel is an asynchronous channel suggested by Morrill. This modification would provide to a clearer signal than analog wireless communications.

Allowable Subject Matter
Claims 2-6, 10-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



Date: 02/21/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476